Citation Nr: 1101863	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  07-06 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for residuals of multiple basal 
cell carcinoma, claimed as a residual of herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from April 1945 to April 1949; 
May 1949 to May 1951; and November 1951 to February 1969, 
including service in Vietnam during the Vietnam Era.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefit sought.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A remand is necessary for purposes of further development with 
respect to the claim.  The Veteran's claim is based in part on 
exposure to herbicides during service in Vietnam during the 
Vietnam Era.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (providing 
for service connection for certain listed disabilities to be 
established based on certain legal presumptions if certain 
requirements are met).  

The presumption of exposure to herbicides under 38 C.F.R. § 
3.307(a)(6) only applies to Veterans who had active military, 
naval, or air service in the Republic of Vietnam during the 
period beginning on January 9, 1962 and ending on May 7, 1975.  
38 C.F.R. § 3.307(a)(6)(iii).  The Veteran's service in Vietnam 
was during this period, therefore, he is presumed to have been 
exposed to herbicides.

Under 38 C.F.R. § 3.307(a)(6), if a Veteran was exposed to an 
herbicide agent during active military, naval, or air service, 
and has a disease listed in 38 C.F.R. § 3.309(e), such disease 
shall be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  

The listed diseases do not include basal cell carcinoma.  38 
C.F.R. § 3.309(e).  As reflected in the statement of the case, 
the RO denied the claim for service connection for residuals of 
multiple basal cell carcinoma on that basis-that basal cell 
carcinoma is not a presumptive disability for which service 
connection may be granted on showing service in Vietnam, or 
exposure to herbicides otherwise.  

However, the availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude a 
Veteran from establishing service connection with proof of direct 
causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As such, a VA 
examination is necessary in order to obtain an opinion as to 
whether any residual of the Veteran's cancer had its onset in or 
was related to service.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is requested.)

1.  Arrange to obtain any additional private 
or VA treatment records not on file 
pertaining to residuals of basal cell 
carcinoma.

2.  Schedule the Veteran for an appropriate 
VA examination to determine the nature, 
extent, onset and etiology of any skin 
disability found to be present, to 
specifically include any residuals of basal 
cell carcinoma.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should be 
performed, and all findings should be 
reported in detail.  The examiner should 
opine as to whether it is at least as likely 
as not (50 percent probability or greater) 
that any skin disability to include residuals 
of basal cell carcinoma found to be present 
had its onset in or is related to service, to 
specifically include his in-service herbicide 
exposure.  In offering these opinions, the 
examiner must acknowledge the Veteran's 
report of a continuity of symptoms.  The 
rationale for all opinions expressed should 
be provided in a legible report.

3.  Then the RO should readjudicate the 
Veteran's appeal.  If the benefit sought on 
appeal is not granted, the RO should issue a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



